Citation Nr: 1328916	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-44 762	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as secondary to service-connected bronchitis with emphysema.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert Gillikin II, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2011 the Board remanded these matters for additional development.  

The matter of service connection for a low back disability is being REMANDED to the RO.  VA will notify the appellant if further action, on his part, is required.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, asthma.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2007 and December 2011.  A VA medical opinion was secured in November 2009.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for asthma, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The "positive" evidence with respect to an asthma diagnosis includes the Veteran's statements and testimony that he had asthma diagnosed by VA in 1986 and has been treated for it since.  A February 2007 Lewis-Gale Medical Center record notes a history of mild asthma, and a February 2007 Twin County Regional Hospital record notes a discharge diagnosis of asthma.  In March 2007, a VA treatment record noted an assessment of "COPD /vs asthma."  On May 2007 VA examination for bronchitis, a history of asthma was again noted. 

The "negative" evidence with respect to an asthma diagnosis includes multiple VA examinations.  On March 1974 VA examination (less than one year following discharge from service), the examiner noted that the Veteran suffered from bronchitis and emphysema in service.  Bronchitis with emphysema was diagnosed.  On October 1977 VA examination, the examiner noted the Veteran was a "heavy cigarette smoker, consuming two packs a day for the past several years."  Bronchitis with emphysema secondary to heavy cigarette smoking was diagnosed.  On May 2007 VA respiratory system examination, only "h/o bronchitis" was diagnosed.  A VA medical opinion was sought in November 2009.  The physician's assistant noted only a diagnosis of COPD (chronic obstructive pulmonary disease) and stated it was at least as likely as not related to service.  On December 2011 VA examination, asthma was not diagnosed.

The Board notes that bronchitis was diagnosed in service and the Veteran has established service connection for bronchitis and emphysema.  Here, the instant claim seeks service connection for the additional and separate respiratory diagnosis of asthma, including as secondary to his service connected bronchitis and emphysema.  The Board is particularly persuaded by combined conclusions of health professionals in March 1974, October 1977, May 2007, November 2009, and December 2011, who all found there was no diagnosis of asthma.  The Board is persuaded by the consistency of these findings, made over many years by numerous medical providers of VA examinations and opinions.  The Board finds particularly persuasive the report of the December 2011 examination, as that examiner 's finding that there is no diagnosis of asthma is supported by his explanation of rationale that cites to a review of the Veteran's medical history and of the entire record, and the findings on a thorough physical examination.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the "positive" evidence, the Board notes that the February 2007 record listing a discharge diagnosis of asthma contains no further information as to why such a diagnosis was made.  Instead, this record relates to the Veteran's complaints of back pain.  Accordingly, the Board finds this record to have little, if any, probative value.  Further, the records which list a history of asthma do not cite where or how the history was obtained, and are otherwise inconsistent with the record (i.e., that shows no prior treatment or complaints related to asthma).  Instead, the record shows that the Veteran has sought continued treatment for respiratory complaints including bronchitis, which is already service-connected.  Significantly, although the May 2007 VA examination report notes a history of asthma, asthma was not then diagnosed.  

The Board has also considered the Veteran's statements and testimony that he has had asthma diagnosed by VA since the 1980s.  VA records from the 1980s have been obtained, but show only a diagnosis of bronchitis.  Further, although he is competent to testify he has respiratory symptoms the diagnosis of asthma cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of asthma has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of asthma (in addition to the COPD and bronchitis which are service-connected).  Consequently, there is no valid claim of service connection for asthma.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

The appeal seeking service connection for asthma is denied.


REMAND

Pursuant to November 2011 Board remand, the RO scheduled the Veteran for a VA examination to determine the nature and likely etiology of his low back disability.  On December 2011 examination, degenerative disc disease and chronic back pain were diagnosed.  The examiner opined such was less likely than not incurred in or caused by service, explaining there is "no documentation of Veteran seeking medical attention throughout his C-file for low back pain while serving on active duty.  In addition, his physical dated 25 Sept 1973 denies any complaints of pain, discomfort or injuries."

This medical opinion is inadequate because it does not take into account the lay statements provided by the Veteran and by a fellow serviceman, K.K, to the effect that his back problems began with an injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Hence, an additional medical opinion is warranted.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following:

1.  The RO should forward the Veteran's claims file to an orthopedic specialist for review and an advisory medical opinion.  Based on review of the record, the consulting orthopedist should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's current low back disability?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to service (to include as due to a lifting injury therein)?

The orthopedist is asked to explain the rationale for the opinion in detail, citing to supporting factual data.  The examiner should acknowledge the lay accounts of the Veteran sustaining an injury in service and having pain complaints since.  The examiner should discuss any credibility issues raised (e.g., by accounts that are inconsistent with/contradicted by clinical data)

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


